Citation Nr: 0733060	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-13 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for benign 
prostate hypertrophy (BPH), with incomplete voiding.

2.  Entitlement to an initial compensable evaluation for 
bulging disc at C6-C7, with residual headaches.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine.

4.  Entitlement to a rating in excess of 10 percent for inner 
ear dysfunction with resulting occasional dizziness and 
episodes of fatigue.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1976 to October 1980 and from June 1982 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board remanded the issues on 
appeal for additional development in July 2004 and May 2006.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Benign prostate hypertrophy disability is presently 
manifested by no requirement for the use of absorbent 
materials due to a voiding dysfunction nor long-term drug 
therapy, hospitalization, or intermittent intensive 
management of a urinary tract infection.

3.  A cervical spine disability diagnosed as bulging disc at 
C6-C7 is manifested by moderate limitation of motion due to 
pain and dysfunction, but without evidence of severe cervical 
spine limitation of motion or flexion limited to 15 degrees 
including as a result of pain or dysfunction. 

4.  Degenerative disc disease of the lumbar spine is 
manifested by no more than slight limitation of motion, 
including as a result of pain and dysfunction.  

5.  Inner ear dysfunction with resulting occasional dizziness 
and episodes of fatigue is manifested by no objective 
evidence of a peripheral vestibular disorder with dizziness 
and staggering.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for benign prostate 
hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2007).

2.  The criteria for a 20 percent rating, but no higher, for 
a cervical spine disability with bulging disc at C6-C7 
effective from August 1, 2000, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5290 (before and after September 23, 
2003).

3.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5290, 5295 (before 
and after September 23, 2003).

4.  The criteria for a rating in excess of 10 percent for 
inner ear dysfunction with resulting occasional dizziness and 
episodes of fatigue have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.87, Diagnostic 
Code 6204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2004 and May 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).



Benign Prostate Hypertrophy (BPH)

752
7
Prostate gland injuries, infections, hypertrophy, post-
operative residuals:

Rate as voiding dysfunction or urinary tract infection, 
whichever is predominant.
38 C.F.R. § 4.115b (2007)

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Ratin
g
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10
38 C.F.R. § 4.115a (2007)

In this case, service medical records dated in May 1994 show 
the veteran complained of scrotum pain with an episode of 
swelling approximately one week earlier.  The examiner noted 
the prostate was within normal limits.  The diagnosis was 
prostatitis and a course of medication was provided.  An 
evaluation performed in January 1999 revealed diffuse 
enlargement of the prostate.  The diagnoses included benign 
prostate hypertrophy versus early cauda equina syndrome.  The 
veteran's May 2000 separation examination noted a neurology 
consultation was recommended for complaints including urinary 
retention.  

VA examination in May 2001 included a diagnosis of incomplete 
voiding of unknown etiology.

Based on the service medical records and the results of the 
2001 VA medical examination, service connection was granted 
for BPH and a noncompensable (0 percent) rating was assigned 
effective September 2000.

On VA genitourinary examination in December 2001 the veteran 
complained of a history of urinary frequency and dribbling.  
He denied nocturia and hematuria.  Neurological examination 
revealed no gross deficits.  The prostate was smooth with no 
nodules or tenderness.  A voiding flow rate showed a maximum 
flow of 35 milliliters (ml) per second, a voiding time of 66 
seconds, and a total voiding volume of 584 ml.  A post void 
residual bladder scan was 9 ml.  The diagnoses included lower 
urinary tract symptoms.  

In his May 2002 notice of disagreement the veteran reported 
voiding six to ten times during an eight hour workday.  He 
stated he experienced nocturia once or twice per night.  

VA treatment records dated in October 2002 noted there were 
no present symptoms of BPH.  The diagnoses included stable 
BPH.

On VA examination in September 2006 the veteran reported that 
during service he had an episode of urinary urgency with 
little production.  He stated his symptoms had improved since 
then and that he was taking no current treatment for the 
disorder.  He complained of present urinary symptoms 
including urgency, hesitancy, weak or intermittent stream, 
and dribbling.  He reported daytime voiding intervals of one 
to two hours and nocturia twice per night.  The examiner 
noted the bladder, urethra, and prostate were normal.  The 
diagnoses included no appreciable significant BPH.  It was 
noted the disorder was only mild at best and was most likely 
due to age.  There was no significant effect on occupation.  
The examiner commented that the veteran had an episode of 
prostatitis during service with successful treatment and that 
urologic examination in 2001 revealed essentially normal 
voiding characteristics and complete bladder emptying.  In a 
subsequent addendum report the examiner noted the claims file 
had been reviewed and that current examination findings 
revealed a normal prostate with no incomplete voiding 
disorder.  He opined that the veteran's current urinary 
symptoms were not related to his past incident of 
prostatitis.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected benign prostate hypertrophy 
disability is presently manifested by no requirement for the 
use of absorbent materials due to a voiding dysfunction nor 
long-term drug therapy, hospitalization, or intermittent 
intensive management of a urinary tract infection.  His 
reported complaints of urinary frequency are not shown by 
recent medical reports to be a result of this service-
connected disability.  The December 2001, October 2002, and 
September 2006 VA medical findings are persuasive as to these 
matters.  The September 2006 VA examiner also found no 
evidence of a present incomplete voiding disorder.  
Therefore, entitlement to a compensable rating for BPH is not 
warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, the September 2006 VA 
examiner found this service-connected disability had no 
significant effect on occupation.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Cervical and Lumbar Spine Disorders

During the pendency of this appeal, the criteria for spinal 
regulations were amended and the diagnostic codes renumbered 
in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) 
("revised spinal regulations").  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
5295
Lumbosacral strain:

Severe; with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above 
with abnormal mobility on forced motion.
40

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, 
unilateral, in standing position
20

With characteristic pain on motion
10

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5290, 5292, 5295 (prior 
to September 26, 2003).

Effective September 26, 2003, the rating criteria for the 
spine were revised and the diagnostic codes were renumbered:

523
7
Lumbosacral or cervical strain
General 
Rating 
Formula
524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 
170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).


   

   
38 C.F.R. § 4.71, Plate V (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

In this case, service medical records show the veteran was 
treated for lumbar and cervical spine disorders throughout 
his period of service.  A June 1998 MRI report noted a 
diagnosis of severe degenerative disc disease of the lumbar 
spine.  X-rays of the lumbar spine in January 1999 revealed 
degenerative disc disease at L5-S1 with vacuum disc 
phenomena, facet hypertrophy at L4-5, and degenerative 
spondylosis at L5-S1.  The veteran's May 2000 separation 
examination revealed symptomatic herniated nucleus polpuses 
at S1 and C6-7.  

On VA examination in May 2001 the examiner noted the veteran 
walked with a normal gait.  There was no evidence of fixed 
deformity of the cervical, thoracic, or lumbar spines.  There 
was tenderness to palpation from C4 to S5.  Cervical range of 
motion studies revealed forward flexion from 0 to 30 degrees, 
backward extension from 0 to 30 degrees, , right and left 
lateral flexion from 0 to 40 degrees, and right and left 
rotation from 0 to 55 degrees.  There was no pain on any 
function of the neck and no change on active or passive 
motion nor upon fatiguing.  There was some crepitus on 
lateral flexion.  

Lumbar range of motion studies revealed forward flexion from 
0 to 50 degrees with complaints at that point of pain at L4-5 
through S1.  Further active flexion was to 60 degrees with 
difficulty straightening back up.  Passive flexion was to 64 
degrees with complaints of pain and upon fatiguing flexion 
was to 60 degrees with complaints of pain starting at 45 
degrees.  Backward extension was from 0 to 30 degrees without 
pain.  Right and left lateral flexion was from 0 to 35 
degrees on active and passive motion and upon fatiguing 
without pain.  Right and left rotation were from 0 to 35 
degrees without pain.  The diagnoses included incomplete 
voiding of unknown etiology, degenerative disc disease of the 
lumbar spine, and disc bulging of the cervical spine with 
residual headaches.

In his May 2002 notice of disagreement the veteran complained 
of severe back pain and limitation of motion and neck pain 
that limited his activities.  In correspondence dated in 
November 2005 he complained of severe back pain and daily 
headaches.  

VA treatment records dated in October 2002 show complaints of 
pain to the bilateral lower extremities and back.  It was 
noted the veteran stated he exercised daily.  No range of 
motion findings were reported.  The diagnoses included 
chronic low back pain.

On VA examination in September 2006 the veteran complained of 
headaches as a result of a neck injury during active service.  
He stated he used over-the-counter medication with fair 
relief.  He reported his headaches occurred less than once 
every two months.  The examiner noted the veteran described 
headaches that were not prostrating and that were more of 
tension-type headache characteristics.  The diagnosis was 
infrequent tension-type headaches with no neurologic 
functional impairment or consequence.  

On VA spine examination in September 2006 the veteran 
complained of progressively worsening symptoms related to his 
cervical and lumbar spine disorders.  He stated he obtained a 
fair response with over-the-counter pain relief medication.  
It was noted there was a history of urinary symptoms, 
fatigue, stiffness, weakness, and pain, but no spasms or 
intervertebral disc syndrome.  The veteran complained of 
daily severe neck and lower back pain onset while driving or 
sitting in a chair.  He described a sharp, stabbing pain that 
radiated into the right shoulder.  He reported weekly severe 
flare-ups of symptoms precipitated by prolonged sitting, yard 
work, or driving.  There was no limitation to walking.  

Examination of the cervical and thoracolumbar spine revealed 
no evidence of spasm, atrophy, guarding, pain on motion, 
tenderness, or weakness.  An inspection of the spine revealed 
posture, head position, and gait were normal.  There was no 
evidence of gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, scoliosis, or reverse lordosis.  Motor examination 
of the upper and lower extremities was 5/5.  Muscle tone was 
normal with no evidence of atrophy.  Sensory and reflexion 
examinations were normal.  

Range of motion studies of the cervical spine revealed 
flexion from 0 to 30 degrees, extension from 0 to 30 degrees, 
right lateral motion from 0 to 40, left lateral motion from 0 
to 40, right lateral rotation from 0 to 55 degrees, and left 
lateral rotation from 0 to 55 degrees.  There was no change 
on active or passive motion, pain after repetitive use, or 
additional loss of motion with repetitive use.  

Range of motion studies of the thoracolumbar spine revealed 
flexion from 0 to 95 degrees, extension from 0 to 35 degrees, 
right lateral motion from 0 to 40, left lateral motion from 0 
to 40, right lateral rotation from 0 to 35 degrees, and left 
lateral rotation from 0 to 35 degrees.  There was no change 
on active or passive motion, pain after repetitive use, or 
additional loss of motion with repetitive use.  It was noted 
the veteran was currently employed as a probation officer and 
that he had not lost any time from work within the last 12 
month period due to his neck or low back disorders.  The 
diagnoses included radiographic evidence of degenerative disc 
disease of the lumbar spine and a C6, C7 disk bulge.  It was 
noted there was no function impairment and no significant 
effects upon usual employment.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected cervical spine disability is 
manifested by bulging disc at C6-C7 with moderate limitation 
of motion due to pain and dysfunction.  Service medical 
records and the May 2001 VA examination findings demonstrate 
a disability at this level has existed since the veteran's 
retirement from active service.  The post-service medical 
findings demonstrate cervical spine flexion limited at 30 
degrees.  There is no competent evidence, however, of a 
severe cervical spine limitation of motion nor of cervical 
flexion limited to 15 degrees including as a result of pain 
or dysfunction.  

The available medical reports include no evidence of 
intervertebral disc syndrome nor objective findings of 
neurologic symptoms as a result of the cervical spine 
disability.  Consideration of a separate rating for headaches 
as a result of a cervical spine disorder is not warranted.  
The September 2006 VA examiner's finding of infrequent 
tension-type headaches with no neurologic functional 
impairment or consequence is persuasive as to this matter.  
Therefore, an increased 20 percent rating, but no higher, for 
a cervical spine disability with bulging disc at C6-C7 
effective from August 1, 2000, is warranted.

The Board finds the veteran's service-connected degenerative 
disc disease of the lumbar spine is manifested by no more 
than slight limitation of motion, including as a result of 
pain and dysfunction.  Although a June 1998 MRI report noted 
a diagnosis of severe degenerative disc disease, there is no 
indication this disorder has resulted in moderate lumbar 
spine limitation of motion.  The May 2001 VA reports of 
complaints of pain on flexion at 50 degrees and at 45 degrees 
after fatiguing exercises did not note any objective signs of 
pain or dysfunction at that level and the September 2006 
findings are considered to be of greater probative weight.  
There is no evidence of muscle spasm on extreme forward 
bending nor of a unilateral loss of lateral spine motion in 
the standing position.  

The available medical findings dated after the September 2003 
revision of the schedular criteria demonstrate forward 
flexion of the thoracolumbar spine greater than 60 degrees 
and combined range of motion of the thoracolumbar spine 
greater than 120 degrees.  There is no evidence of muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine is not warranted.  There is no evidence of any 
unusual or exceptional circumstances as to warrant an 
extraschedular rating.  The preponderance of the evidence is 
against this claims.

Inner Ear Dysfunction

6204
Peripheral vestibular disorders:
Ratin
g

Dizziness and occasional staggering
30

Occasional dizziness
10
Note: Objective findings supporting the diagnosis of 
vestibular disequilibrium are required before a compensable 
evaluation can be assigned under this code. Hearing 
impairment or suppuration shall be separately rated and 
combined.
38 C.F.R. § 4.87, Diagnostic Code 6204 (2007).

In this case, service medical records show the veteran 
reported a history of dizziness for more than one year with 
nausea and headaches.  The diagnosis was possible Eustachian 
tube dysfunction.  His May 2000 separation examination report 
noted a neurology consultation was recommended for complaints 
including dizziness.  VA examination in May 2001 included a 
diagnosis of inner ear dysfunction with resulting occasional 
dizziness and a normal current physical examination.

In his May 2002 notice of disagreement the veteran stated 
that he staggered when he had spells of dizziness and that 
once he had fallen off his truck.  In correspondence dated in 
November 2005 he reported he experienced episodes of 
dizziness associated with nausea, sweating, and staggering.  
He stated the episodes would last for five to ten minutes 
followed by extreme fatigue for ten to twelve hours.  

On VA examination in September 2006 the veteran complained of 
weekly episodes of vertigo or dizziness and balance or gait 
problems that lasted for hours.  The examiner noted there was 
mild residual scarring from a possible left ear infection 
with no evidence of complications of ear disease or a 
peripheral vestibular disorder.  There was mild tympanic 
bulging to the right ear.  It was noted the veteran's gait 
was upright and steady with very strong propulsion and good 
heel/toe movement with linear direction and no staggering.  
Romberg's sign was negative and there was no nystagmus.  The 
diagnoses included no present inner ear dysfunction, but it 
was noted there may be a sporadic reoccurrence of the 
disorder.  

The examiner noted the veteran had an established rating for 
labyrinthitis most likely related to motion sickness when his 
ship left for sea and that he reported present residual 
symptoms with very low frequency or occurrence and no impact 
on performance of daily activities.  The disorder required no 
present maintenance medication.  The examiner stated the 
veteran had a residual inner ear dysfunction that was not 
functionally impairing upon present examination.  It was 
noted he may experience an isolated case of labyrinthitis and 
not have another symptom for some time or if symptoms did 
recur they would not be very severe or disabling.  The 
examiner stated that it was doubtful any future episodes of 
dizziness would be of high frequency or of very strong impact 
and that the veteran was presently functional with no 
neurological deficits.  In a subsequent addendum report the 
examiner noted the claims file had been reviewed and that no 
changes were warranted to the examination report.

Based upon the evidence of record, the Board finds the 
veteran's service-connected inner ear dysfunction with 
resulting occasional dizziness and episodes of fatigue is 
manifested by no objective evidence of a peripheral 
vestibular disorder with dizziness and staggering.  It is 
significant to note that VA regulations require objective 
findings supporting a diagnosis of vestibular disequilibrium 
before a compensable evaluation can be assigned.  

The September 2006 VA examiner's opinion that the veteran has 
no present inner ear dysfunction and of doubtful future 
episodes of dizziness of high frequency or very strong impact 
is considered to be persuasive.  Therefore, a rating in 
excess of 10 percent for inner ear dysfunction with resulting 
occasional dizziness and episodes of fatigue is not 
warranted.  There is no evidence of any unusual or 
exceptional circumstances as to warrant an extraschedular 
rating.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to a compensable evaluation for benign prostate 
hypertrophy, with incomplete voiding, is denied.

Entitlement to an increased 20 percent rating, but no higher, 
for a cervical spine disability with bulging disc at C6-C7 
effective from August 1, 2000, is granted, subject to the 
regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for inner ear 
dysfunction with resulting occasional dizziness and episodes 
of fatigue is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


